      quinn emanuel trial lawyers | washington, dc
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         williamburck@quinnemanuel.com


April 15, 2019

VIA ECF AND HAND DELIVERY

Hon. Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:       United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

       We write on behalf of Defendant Harald Joachim von der Goltz to join in Defendant
Richard Gaffey’s motion for a bill of particulars, Dkt. No. 59.

Respectfully submitted,

/s/ William A. Burck
William A. Burck


cc:     All counsel of record (via email and ECF)




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
